Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141340                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 141340
                                                                    COA: 296712
                                                                    Jackson CC: 10-000382-AR
  LARRY RANDALL BELL,
           Defendant-Appellee.

  _________________________________________/

          By order of September 27, 2010, the application for leave to appeal the May 10,
  2010 order of the Court of Appeals was held in abeyance pending the decision in People
  v Dowdy (Docket No. 140603). On order of the Court, the case having been decided on
  July 11, 2011, 489 Mich 373 (2011), the application is again considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the district court
  order dismissing the charges. Even if the defendant was homeless, he was obligated to
  advise law enforcement officers within 10 days after he changed or vacated his
  previously registered residence or domicile. Dowdy, supra at 381. Homelessness does
  not prevent a sex offender from complying with the notification obligation pursuant to
  MCL 28.725(1) because every person must have a legal domicile or, for practical
  purposes, because the Michigan State Police has promulgated an order to accommodate
  homeless sex offenders for the purposes of registration. Dowdy, supra at 386-387. The
  trial court therefore erred in concluding that the homeless defendant was not statutorily
  mandated to register “something.” We REMAND this case to the 12th District Court for
  reinstatement of the charges against the defendant and for further proceedings consistent
  with this order.

        CAVANAGH, J., would grant leave to appeal.

       MARILYN KELLY, J., would grant leave to appeal to reconsider People v Dowdy,
  489 Mich 373 (2011).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
           t1017                                                               Clerk